Citation Nr: 1703413	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-26 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a reduction of the rating for bilateral hearing loss from 100 percent to noncompensable, effective September 1, 2009, was proper.

2.  Entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease.

3.  Entitlement to an increased rating for bilateral hearing loss, rated noncompensable from September 1, 2009 through August 2, 2010, and 10 percent from August 3, 2010.


WITNESS AT HEARING ON APPEAL

The Veteran 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and September 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The June 2009 rating decision reduced the Veteran's disability rating for bilateral hearing loss from 100 percent to 0 percent, effective September 1, 2009.  During the course of the appeal, an August 2011 rating decision granted the Veteran an increased evaluation of 10 percent, effective from August 3, 2010.  The September 2009 rating decision, in pertinent part, denied entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease.

This case was before the Board in January 2014 when the Board remanded the issues herein as well as entitlement to service connection for Meniere's disease and entitlement to service connection for depression, to include as secondary to service-connected disabilities.  A July 2014 rating decision granted service connection for persistent depressive disorder with anxious distress and service connection for Meniere's disease.  The Veteran has not appealed the evaluation or effective date of service connection assigned for these disabilities.  Accordingly, this decision is limited to the issues set forth on the title page.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In January 2013, the Veteran testified at a hearing before a Veterans Law Judge.  That Veterans Law Judge is no longer employed by the Board.  By letter dated in September 2014, the Veteran was provided the opportunity to testify at another hearing before a Veterans Law Judge.  However, the Veteran did not respond, thus Board may proceed with appellate consideration.

Evidence received by the Agency of Original Jurisdiction (AOJ) prior to the transfer of the record to the Board after an appeal has been initiated will be referred to the appropriate rating or authorization activity for review and disposition.  If the statement of the case (SOC) and any prior supplemental statement of the case (SSOC) were prepared before the receipt of the additional evidence, an SSOC will be furnished to the Veteran and his representative as provided in § 19.31 unless the additional evidence received duplicates evidence previously of record which was discussed in the SOC or a prior SSOC, or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2016).

The AOJ furnished the Veteran and his representative with an SSOC issued in July 2014, which considered the evidence of record at that time for the issues on appeal.  However, in March 2016 a heart conditions disability benefits questionnaire was associated with the record.  However, as this evidence is not relevant to the claims on appeal, a remand for consideration of such is not warranted.

The issue of entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease, and the issue of entitlement to an increased rating for bilateral hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2008 rating decision granted service connection for bilateral hearing loss, and assigned a 100 percent initial disability rating effective from January 16, 2008. 

2.  Following appropriate due process, a June 2009 rating decision reduced the 100 percent evaluation assigned for the Veteran's bilateral hearing loss to noncompensable, effective September 1, 2009; subsequently an August 2011 rating decision assigned a 10 percent disability rating for bilateral hearing loss, effective August 3, 2010.

3.  The preponderance of the most probative evidence of record demonstrated material improvement of the Veteran's bilateral hearing loss under the ordinary conditions of life at the time of the rating reduction effective September 1, 2009.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for bilateral hearing loss have not been met for the period beginning September 1, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2016); 38 C.F.R. § 3.159 (2016).  However, the issue of entitlement to restoration of a rating reduction has unique notice requirements.

Pursuant to 38 C.F.R. § 3.105 (e) (2016) where a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Final rating action will reduce or discontinue the compensation effective the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105 (e).

In this case, the Veteran was provided appropriate notice of the proposed reduction and was given 60 days for the presentation of additional evidence prior to the reduction under 38 C.F.R. § 3.105 (e), as demonstrated by the December 2008 rating decision and December 2008 notice of that rating decision.  He was given opportunity to contest the reduction in rating, including having a hearing on the matter.  

With regard to the duty to assist, the evidence of record, actually or constructively, at the time of the rating reduction is for consideration.  There is no indication that there is any outstanding evidence relevant to the issue for consideration.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in January 2013, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran, and neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

In considering the reduction of the Veteran's 100 percent schedular rating for bilateral hearing loss, there are special protections afforded by 38 C.F.R. §§ 3.343 and 3.344 (2016).  With respect to 38 C.F.R. § 3.344, this regulation provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344 (c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Pursuant to 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  However, with respect to the special protections afforded for total disability ratings set forth in 38 C.F.R. § 3.343, subsection (a) of that provision applies in this case where the Veteran's 100 percent rating had been based on the severity of the rated condition.  Accordingly, pursuant to 38 C.F.R. § 3.343 (a), the 100 percent schedular rating will not be reduced without examination showing "material improvement" in the Veteran's condition.

The Veteran's assigned 100 percent disability rating for bilateral hearing loss was not in effect for five years or more, as it was assigned effective January 16, 2008, by an April 2008 rating decision, and reduced effective September 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344 do not apply.  However, the criteria under 38 C.F.R. § 3.343 (a) apply to 100 percent scheduler ratings, as is the case with the Veteran's bilateral hearing loss disability.  The Veteran's bilateral hearing loss disability was reduced from 100 percent to noncompensable by a June 2009 rating decision, effective September 1, 2009, which was based on July 2008 and September 2008 audiometric testing.  Thereafter, an August 2011 rating decision assigned a 10 percent evaluation for hearing loss effective August 3, 2010.  

To analyze the evidence as to propriety of the reduction of the disability rating for the Veteran's bilateral hearing loss, a brief review of the law and regulation for evaluating disability ratings for hearing loss would be helpful.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86 (a) (2016).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).

The January 2008 VA fee-basis examination results, which were utilized to grant service connection, documented a puretone threshold average of 54 decibels for the right ear, and 79 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Maryland CNC speech recognition scores were 16 percent for the right ear and 8 percent for the left ear.  

A July 2008 VA treatment record documented audiometric testing with a puretone threshold average of 23 decibels for the right ear, and 48 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Word recognition scores, although not clear if such were Maryland CNC speech recognition scores, were 80 percent for right ear and 72 percent for left ear.  

The September 2008 VA examination results documented a puretone threshold average of 23 decibels for the right ear, and 53 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Maryland CNC speech recognition scores were 84 percent for right ear and 80 percent for left ear.  

October 2009 private audiometric testing documented a puretone threshold average of 24 decibels for the right ear, and 43 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.

An August 2010 VA examination documented a puretone threshold average of 24 decibels for the right ear, and 54 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Maryland CNC speech recognition scores were 84 percent for right ear and 72 percent for left ear.  

A February 2014 VA examination documented a puretone threshold average of 24 decibels for the right ear, and 48 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  The February 2014 VA examination report further stated that the Veteran provided rhyming responses to speech stimuli up to 80 dB and that the use of the word recognition score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that made combined use of puretone average and word recognition scores inappropriate.

The results from the July 2008 VA treatment record and September 2008 VA examination demonstrated material improvement over the January 2008 examination that had formed the basis for the original evaluation.  In addition to the July 2008 and September 2008 audiometric testing, the Veteran submitted a December 2008 Army Reserve medical record of audiometric testing which documented a puretone threshold average of 28 decibels for the right ear, and 63 decibels for the left ear, at the relevant frequencies of 1000, 2000, 3000 and 4000 Hertz.  Maryland CNC speech recognition testing was not provided.  Nonetheless, while such report demonstrates slightly greater hearing loss for the right ear and more significant hearing loss with respect to the left ear, when compared to the results of July 2008 and September 2008 audiometric testing, such findings are more consistent with the material improvement shown on the July 2008 and September 2008 audiometric testing than the January 2008 VA fee-basis examination results.  As such, the July 2008 VA treatment record and September 2008 VA examination report, as well as the December 2008 Army Reserve audiometric testing report, considered in combination, are sufficient to meet the requirement under 38 C.F.R. § 3.344 (a), which states that even if material improvement in the condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.44 (a).

In his September 2011 substantive appeal, the Veteran, in part, stated that he was near deaf with respect to hearing people especially with his tinnitus but further noted that the tinnitus was not the major problem but that it exacerbated his hearing loss.  In January 2013 testimony, the Veteran reported, in part, that he may be able to hear pretty good, but then it might be a week later where he may be unable to hear anything, which made it embarrassing to be out in public because, when he was conversing with somebody face to face he could tell what they were saying, but as soon as they turned away he could not understand a word.  Furthermore, he also testified that during one of his examinations he was told the results were coming out wrong and he was coached on what answers to provide.  During a February 2014 VA examination, the Veteran reported the effects of the condition on occupational functioning and daily activities included not wanting to be around people because he could not understand them and that he misunderstood figures too.  While the Veteran is competent to report his experiences related to hearing loss, the applicable regulations require the mechanical application of objective audiometric test findings to the applicable rating criteria.  

Upon review of all the evidence of record, the Board finds that, at the time of the rating reduction effective September 1, 2009, the evidence of record was sufficient to establish that the improvement shown with regard to the Veteran's hearing loss would be maintained under the ordinary conditions of life.  Based on the foregoing, the Board finds that the reduction of the schedular disability rating from 100 percent to noncompensable for bilateral hearing loss, effective from September 1, 2009, was proper as it was then shown that the improvement in hearing acuity during audiological examinations would be maintained under the ordinary conditions of life.  Accordingly, the Board finds that the reduction in the rating for bilateral hearing loss from 100 to noncompensable was proper.  Accordingly, the 100 percent disability rating for bilateral hearing loss is not restored.  

As the preponderance of the evidence is against the appeal, the provisions of 38 C.F.R. § 3.102 are not for application.  


ORDER

Entitlement to restoration of a 100 percent rating for bilateral hearing loss is denied.


REMAND

The January 2014 Board remand found that the Veteran had been led to believe that the issue of entitlement to an increased rating for bilateral hearing loss was on appeal as his case had been developed as such.  Additional VA examination was ordered in conjunction with readjudication of the issue, and the RO was directed to issue a supplemental statement of the case if the benefit sought was not granted.  A VA examination was completed and, thereafter, a supplemental statement of the case was issued in July 2014 reflecting readjudication of the increased rating issue.  However, the July 2014 supplemental statement of the case does not reflect consideration of the August 2011 rating decision award of a 10 percent evaluation for bilateral hearing loss, effective August 3, 2010.  As such, there must be compliance with the Board's remand prior to Board consideration of the matter.

Pursuant to the duty to assist, the issue of entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease, must be remanded for further development.  Specifically, an April 2011 VA bones examination report noted an impression of nonunion of the old lateral malleolus fracture and osteoarthritis of the tibiotalar joint of the calcaneonavicular joint and opined in part, that the fall and broken ankle were less likely than not related to Meniere's disease, based on review of another examiner's findings that the Veteran's dizziness was not a result of Meniere's disease and Meniere's disease was not a result of acoustic trauma.  However, as noted above, the Veteran has since been service-connected for Meniere's disease.  

An April 2014 VA ankle conditions examination report diagnosed degenerative joints disease of the right ankle and fracture of ankle.  The April 2014 VA examiner stated in part, that no records were found in either the VA records or private records to indicate that the Veteran had an injury to the ankle as a result of dizziness due to Meniere's disease and thus there was an absence of a documented link between the Veteran's Meniere's disease and his current ankle condition.  Therefore, the April 2014 VA examiner found it was less likely than not that the right ankle fractures were etiologically related to military service to include as secondary to any diagnosed Meniere's disease.  However, such is inconsistent with a July 2009 VA treatment record, which noted in part, that Veteran experienced dizzy spells with an unknown cause and that he had a fall recently and broke his right ankle but that such sounded more medical than an ear problem.  

Moreover, such did not address all diagnoses of record during the pendency of the claim to include a March 2010 private medical record which provided an impression of nonunion of the old lateral malleolus fracture, old bone fragments along the inferior aspect of the medial malleolus, old 5 mm x 3 mm bone density near the medial talar dome, osteoarthritis of the tibiotalar joint and of the calcaneonavicular joint and small plantar calcaneal spur and the April 2011 Bones examination report which provided an impression of nonunion of the old lateral malleolus fracture and osteoarthritis of the tibiotalar joint of the calcaneonavicular joint.  Furthermore, the April 2014 VA examination report did not specifically address the claim on the basis of aggravation.  Accordingly, a new examination is warranted for the claim addressing the claim as secondary to service-connected Meniere's disease.  See 38 C.F.R. § 4.2 (2016); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Readjudicate the issue of entitlement to an increased rating for bilateral hearing loss, currently evaluated as noncompensable from September 1, 2009 through August 2, 2010, and 10 percent from August 3, 2010.  If the benefit sought is not granted, issue a supplemental statement of the case to the Veteran and his representative, and afford the appropriate period for response.  Thereafter, the issue should be returned to the Board for further appellate consideration, unless otherwise indicated.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right ankle disability, that may be present, or was present, during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The VA examiner should specifically address the following:

Provide an opinion as to whether any right ankle disability (including nonunion of the old lateral malleolus fracture, old bone fragments along the inferior aspect of the medial malleolus, old 5 mm x 3 mm bone density near the medial talar dome, osteoarthritis of the tibiotalar joint and of the calcaneonavicular joint and small plantar calcaneal spur) is caused or aggravated (permanently worsened) by the Veteran's service-connected Meniere's disease.

The examiner should consider a July 2009 VA treatment record, which noted in part, that Veteran experienced dizzy spells with an unknown cause and that he had a fall recently and broke his right ankle but that such sounded more medical than an ear problem.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016). 

4.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for residuals of right ankle fractures, to include as secondary to Meniere's disease.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


